—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Sherman, J.), rendered December 21, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 10234/93, upon a jury verdict, and imposing sentence and (2) an amended judgment of the same court, also rendered December 21, 1993, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of sexual abuse in the first degree under Indictment No. 4750/91.
Ordered that the judgment and the amended judgment are affirmed.
The trial court allowed a key prosecution witness to testify anonymously. The defendant’s objection to the court’s ruling was made at a time when the alleged error could no longer effectively be cured. Therefore, this claim of error is unpreserved for appellate review (see, CPL 470.05 [2]). Moreover, review of this claim of error in the exercise of our interest of justice jurisdiction is unwarranted in light of the fact that the alleged error could not have affected the outcome of the trial (cf., People v Kearse, 215 AD2d 104; People v Remgifo, 150 AD2d 736).
*525The defendant’s remaining contention is meritless. Bracken, J. P., Sullivan, Rosenblatt and Hart, JJ., concur.